J-S49004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NATHANIEL LEE CHIPPS                       :
                                               :
                       Appellant               :   No. 233 WDA 2020

          Appeal from the Judgment of Sentence Entered July 23, 2018
      In the Court of Common Pleas of Greene County Criminal Division at
                        No(s): CP-30-CR-0000051-2018


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                              FILED JANUARY 08, 2021

        Appellant, Nathaniel Lee Chipps, appeals from the July 23, 2018

judgment of sentence that imposed an aggregate punishment of one to two

years’ incarceration after a jury convicted Appellant of escape, in violation of

18 Pa.C.S.A. § 5121(a).           Appellant’s attorney, Amanda M. Como, Esq.

(“Attorney Como”), filed an Anders brief1 and a petition to withdraw. We

grant counsel’s petition to withdraw and affirm the judgment of sentence.

        At trial, the Commonwealth introduced the testimony of three

witnesses:     Jennifer Sismondo, an employee at Greenbriar Rehabilitation

Facility (“Greenbriar”); Michael Kraus, deputy warden of the Greene County
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Anders v. California, 386 U.S. 738 (1967); see also Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009) and Commonwealth v. McClendon,
434 A.2d 1185 (Pa. 1981).
J-S49004-20



Prison; and, Jason Taylor, an employee of the Greene County Office of

Probation and Parole. Taken together, the testimony of the Commonwealth’s

witnesses established that, on January 16, 2018, Appellant received a

conditional court order releasing him from detention at the Greene County

Prison for the purpose of participating in rehabilitative treatment at

Greenbriar.2 Appellant was admitted into Greenbriar for treatment on January

28, 2018 and he later left the facility after self-initiating his discharge and

walking off the property on January 31, 2018.          Sismondo testified that

Appellant never completed rehabilitative treatment and Kraus confirmed that

Appellant did not return to Greene County Prison within 48 hours of his

departure from Greenbriar. Taylor testified that he apprehended Appellant on

February 8, 2020, at which time Appellant was returned to Greene County

Prison.

       At the conclusion of trial on May 15, 2018, a jury found Appellant guilty

of escape. Thereafter, on July 23, 2018, the trial court sentenced Appellant

to one to two years’ imprisonment, with credit for time served. On February

3, 2020, the court reinstated Appellant’s right to pursue a direct appeal after


____________________________________________


2The parties stipulated to the contents of the January 16, 2018 order, which
provided that if Appellant failed to complete inpatient rehabilitation treatment
or left the facility against medical advice, he needed to return to Greene
County Prison within 48 hours. The order also warned Appellant that escape
charges would be filed against him if he left Greenbriar against medical advice
and failed to return to the county prison.




                                           -2-
J-S49004-20



he filed a petition under the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§ 9541-9546, alleging ineffective assistance on the part of trial counsel. This

timely appeal followed.3

        Attorney Como filed an Anders brief and a petition to withdraw as

Appellant’s counsel. Counsel’s Anders brief raised an issue alleging that the

evidence introduced at trial was not sufficient to prove Appellant guilty of

escape beyond a reasonable doubt. Preliminarily, we address Attorney Como’s

petition to withdraw and the accompanying Anders brief, both alleging this

appeal is frivolous.

        “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.”     Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super.

2010) (citation omitted). In order to withdraw pursuant to Anders, counsel

must: (1) petition the court for leave to withdraw, stating that after making

a conscientious examination of the record it has been determined that the

appeal would be frivolous; (2) file a brief referring to anything that might

arguably support the appeal, but which does not resemble a “no merit” letter

or amicus curiae brief; and, (3) furnish a copy of the brief to defendant and

advise him [by letter] of his right to retain new counsel, proceed pro se or

raise any additional points that he deems worthy of the court's attention.

Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa. Super. 2005).             An

____________________________________________


3   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                           -3-
J-S49004-20



Anders brief “must [meet] the requirements established by our Supreme

Court in Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).”

Commonwealth v. Harden, 103 A.3d 107, 110 (Pa. Super. 2014) (parallel

citation omitted). Specifically, counsel’s Anders brief must comply with the

following requisites:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Id. (citation omitted).

      Pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super.

2005), and its progeny, “[c]ounsel also must provide a copy of the Anders

brief to his [or her] client.” Commonwealth v. Orellana, 86 A.3d 877, 880

(Pa. Super. 2014) (internal quotation marks and citation omitted). The brief

must be accompanied by a letter that advises the client of the option to “(1)

retain new counsel to pursue the appeal; (2) proceed pro se on appeal; or (3)

raise any points that the appellant deems worthy of the court[’]s attention in

addition to the points raised by counsel in the Anders brief.” Id. Counsel

seeking to withdraw must attach to their petitions a copy of the letter advising

their clients of the rights identified above. See Millisock, 873 A.2d at 752.


                                     -4-
J-S49004-20



“Once counsel has satisfied the above requirements, it is then this Court’s

duty to conduct its own review of the trial court’s proceedings and render an

independent judgment as to whether the appeal is, in fact, wholly frivolous.”

Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa. Super. 2007) (en

banc) (citation and internal quotation marks omitted).

       Instantly, Attorney Como satisfied the technical requirements of Anders

and Santiago. In her Anders brief, counsel identified the pertinent factual

and procedural history and made citation to the record. Counsel raises a claim

challenging the sufficiency of the evidence to support Appellant’s conviction

for escape that could arguably support an appeal, but ultimately, counsel

concludes the appeal is frivolous. Counsel also attached to her petition a letter

to Appellant that fulfills the notice requirements of Millisock.4 Appellant has

not filed a response to counsel’s letter, the Anders brief, or the petition to

withdraw. Accordingly, we proceed to conduct an independent review of the

record to determine whether the appeal is wholly frivolous.

       In her Anders brief, counsel raises the following issue on Appellant’s

behalf:

       1.     Whether there was sufficient evidence against [Appellant]
              for a finding of guilt beyond a reasonable doubt?


____________________________________________


4 Our review of the record confirms that Attorney Como forwarded copies of
the Millisock letter, the Anders brief, and her petition to withdraw to
Appellant.




                                           -5-
J-S49004-20


Anders Brief at 4. This issue raises a challenge to the sufficiency of

the evidence for which our standard of review and scope of review are

well-settled.5


       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proof or proving every element of the
       crime beyond a reasonable doubt by means of wholly
       circumstantial evidence. Moreover, in applying the above test,
       the entire record must be evaluated and all the evidence actually
       received must be considered. Finally, the trier[-]of[-]fact while
       passing upon the credibility of witnesses and the weight of the
       evidence produced, is free to believe all, part[,] or none of the
       evidence.



____________________________________________


5 Counsel’s Rule 1925(b) statement did not state the element or elements of
escape for which the evidence was insufficient. Ordinarily, such an omission
results in waiver of a sufficiency challenge. See Commonwealth v. Gibbs,
981 A.2d 274, 281 (Pa. Super. 2009) (holding that an issue challenging the
sufficiency of the evidence is waived when the Rule 1925(b) statement fails
to specify the element or elements upon which the evidence was insufficient),
appeal denied, 3 A.3d 670 (Pa. 2010). Notwithstanding such an omission,
whenever an issue, which is otherwise waived on appeal, is raised in the
context of an Anders brief, we will consider the issue to determine its merit.
Commonwealth v. Hernandez, 783 A.2d 784, 787 (Pa. Super. 2001)
(holding that Anders requires the review of issues otherwise waived on
appeal).


                                           -6-
J-S49004-20



Commonwealth v. Pappas, 845 A.2d 829, 835-836 (Pa. Super. 2004)

(citation omitted), appeal denied, 862 A.2d 1254 (Pa. 2004).

      The Crimes Code defines the offense of escape as follows:

      (a) Escape. -- A person commits an offense if he unlawfully
      removes himself from official detention or fails to return to official
      detention following temporary leave granted for a specific purpose
      or limited period.

18 Pa.C.S.A. § 5121(a).

      Based upon all the evidence admitted at trial in the light most favorable

to the Commonwealth, as verdict winner, we are convinced that the record

contains sufficient proof of Appellant’s guilt beyond a reasonable doubt. The

evidence showed that Appellant was under official detention prior to leaving

for Greenbriar, he initiated his own discharge from the treatment facility prior

to his completion of the program on January 31, 2018, and he failed to return

to Greene County Prison within 48 hours following his departure from the

rehabilitation center.     Because the record supports Attorney Como’s

assessment that Appellant’s appeal is wholly frivolous, and because our

independent review of the record reveals no additional, non-frivolous claims,

we grant counsel’s petition to withdraw and affirm the judgment of sentence.

      Judgment of sentence affirmed. Petition to withdraw granted.




                                      -7-
J-S49004-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/08/2021




                          -8-